 

Exhibit 10.1

 

Escalade, Incorporated

P.O. Box 889, Evansville, IN47706-0889

817 Maxwell Avenue, Evansville, IN 47711

T: (812) 467-4449 F: (812)467-1303

www.escaladeinc.com

 

March 30, 2020

 

Mr. Scott Sincerbeaux

8698 Laurel Ridge Drive SE

Alto, MI 49302

 

Re: Offer of Employment as CEO and President of Escalade, Incorporated

 

Dear Scott:

 

We are pleased to offer you the positions of Chief Executive Officer and
President of Escalade, Incorporated (“Escalade” or the “Company”). We are
excited about the prospect of you joining Escalade and look forward to your
vision and leadership in guiding our Company to achieve its goals.

 

The following provides the terms and conditions of your employment offer (this
“Offer Letter”):

 

1.Start Date. Your employment will commence on April 27, 2020, or such other
date as we may mutually agree upon (the “Start Date”). Prior to your Start Date,
you and the Company agree to work together to onboard you to the Company, as
your time permits. No compensation shall be made for the period ahead of the
Start Date, however, your travel costs will be reimbursed by the Company. On the
later of your Start Date or the 2020 Annual Meeting of the Company’s
Stockholders (currently scheduled for May 13, 2020), the Board of Directors also
will appoint you as director to fill the vacancy that will be created upon the
Company’s current Chief Executive Officer’s retirement from the Board.

 

2.Reporting Relationship. You will report directly to Escalade’s Board of
Directors.

 

3.Base Salary. Your starting annualized base salary will be $435,000 which will
be pro-rated for the Company’s 2020 fiscal year. Your base salary in 2021 will
be set by the Compensation Committee of Escalade’s Board of Directors but shall
not be reduced below $435,000. Salary will be paid in accordance with the
Company’s normal payroll practices and will be subject to legally required tax
withholdings.

 

4.Annual Bonus. Beginning on your Start Date, you will be eligible to
participate in the Company’s Annual Profit Improvement Plan (the “PI Plan”).
Your PI Plan cash bonus target for fiscal year 2020 is $300,000, which will not
be pro-rated and will not be scaled up or down relative to the Company’s
performance in fiscal year 2020. Your PI Plan cash bonus in 2021 and in future
years will be determined by the Compensation Committee in accordance with and at
the same time as bonus determinations are made for the Company’s other executive
officers. Such future bonuses may include performance and/or other conditions
established by the Board, which may result in the actual payout of your target
bonus to be scaled up or down based on the extent to which such conditions may
be satisfied.

 



   

 

 

5.COVID-19 Special Circumstances. As everyone is aware, current economic
conditions in the U.S. and globally are highly uncertain as of the date of this
Offer Letter. A number of companies have announced plans whereby their executive
officers and other highly paid employees will receive reduced compensation to
alleviate the adverse consequences that those companies are suffering directly
or indirectly as a result of the COVID-19 pandemic. While the Company’s Board of
Directors has no current plan to enact similar measures, the Board must reserve
the right to adjust compensation for its executive officers and other highly
paid employees if ultimately such a determination would be in the best interests
of the Company and its stockholders. If the Board would do so, you agree that
your compensation as set forth in Sections 3 and 4 above will be subject to the
same proportionate reduction and to the same terms as are applicable to the
Company’s other executive officers. Any reduction in compensation shall cease
once the annual financial performance of the Company reaches the level equal to
the 2019 annual performance. In addition, you will have the opportunity to earn
back all salary adjustments once the Company achieves a mutually agreed upon
level.

 

6.Equity Grants. Effective on your Start Date, you will be eligible to
participate in the Company’s 2017 Incentive Plan.

 

a.Initial Restricted Stock Units. On your Start Date, the Company will grant you
$290,000 worth of restricted stock units (“RSUs”) to be settled one-for-one in
shares of Escalade common stock. The number of RSUs to be granted shall be
determined based on the trailing 30-day volume weighted average trading per
share prices of Escalade common stock on The Nasdaq Stock Market ending on the
Start Date. Sixty percent (60%) of these RSUs will vest solely based on time as
long as your employment with the Company is continuing, with such 60% vesting
one third on March 4, 2021, one third on March 4, 2022, and one third on March
4, 2023. The other forty percent (40%) of these RSUs will vest in the same
percentages and on the same dates as specified in the previous sentence if you
are employed by the Company on such dates and certain performance targets are
satisfied. These performance targets will be mutually agreed upon by you and the
Company’s Compensation Committee prior to your Start Date. If your Start Date is
substantially delayed past April 27, 2020, then the vesting dates may be
adjusted as determined by the Compensation Committee, but no later than each
anniversary of your Start Date.

 

b.Initial Restricted Stock Award. On your Start Date, the Company will grant you
a one-time award of 35,000 shares of restricted Escalade common stock, with 40%
of such shares to vest on the first anniversary of your Start Date, 30% on the
second anniversary of your Start Date, and 30% on the third anniversary of your
Start Date, provided that you are employed by the Company on the applicable
vesting date.

 



 2 

 

 

c.Future Grants. It has been the practice of the Board of Directors and the
Compensation Committee to make annual grants of equity incentives to the
Company’s executive officers and key employees. We anticipate continuing such
practice, including annual grants to you as the Company’s Chief Executive
Officer and President, in such amounts and having such terms as determined by
the Board of Directors and Compensation Committee. Such grants may be in the
form of RSUs, restricted stock, stock options, or other similar incentives as
authorized by the Company’s 2017 Incentive Plan.

 

d.Other Incentive Plans. You will be eligible to participate in any and all
other Company incentive plans that the Board of Directors may create from time
to time in which the Company’s executive officers are eligible to participate.

 

7.One-Time Signing Bonus. Upon commencement of your employment with the Company
on your Start Date, the Company will pay you a one-time lump sum of $80,000 to
help you cover your transition costs. The Company will make this payment to you
no later than the date on which you receive your first paycheck from the
Company.

 

8.Severance Benefits. In the event your employment with the Company is
terminated, you will be eligible for the severance benefits according to the
terms of the Executive Severance Agreement attached hereto as Exhibit A (the
“Executive Severance Agreement”). The Company and you will enter into the
Executive Severance Agreement effective as of your Start Date.

 

9.Benefits. You will be enrolled in the Company’s standard health and welfare
benefit programs generally applicable to similarly situated executives upon your
Start Date, subject to the eligibility requirements of such plans. In addition
to the Company’s group life and accidental death and dismemberment insurance,
you will be eligible to purchase additional voluntary term life insurance in
such coverage amounts as you may elect from time to time. The Company annually
will pay the premium for term life insurance provided by the Company having a
death benefit in the amount of $50,000. You will be eligible to receive five
weeks of vacation annually, prorated for 2020. The Company reserves the right to
change or amend its benefit plans it offers to employees at any time, but you
will be entitled to participate in such plans as are then offered by the
Company.

 

10.Relocation. Your place of employment with the Company shall be at the
Company’s principal executive offices located in Evansville, Indiana. We
understand that due to compelling family circumstances you and your family will
not be able to relocate immediately, provided, however, you do agree that you
will relocate your permanent residence to the Evansville, Indiana area on or
about June 30, 2022. As separately being agreed, the Company will reimburse you
for your relocation expenses based on actual costs incurred (including costs
incurred before your Start Date) in an aggregate amount up to $233,000 to assist
you in your move from Alto, Michigan to Evansville. You further agree that prior
to moving your permanent residence to the Evansville, Indiana area, you will
work from the Company’s principal executive offices in Evansville, Indiana each
work week, Monday through Friday, except for travel otherwise required to
conduct your duties as Escalade’s Chief Executive Officer and President.

 



 3 

 

 

11.No Prior Agreements. You represent and warrant (a) that you are not bound by
any agreement with any previous employer or other party that you would breach by
accepting employment with the Company or performing your duties as an employee
of the Company or that would otherwise limit your ability to perform such
duties, and (b) that, in the performance of your duties with the Company, you
will not utilize or disclose any confidential information in breach of an
agreement with a previous employer or any other party. You further agree to
indemnify the Company for any damages, losses, or expenses that the Company may
incur for any breaches of the representations and warranties set forth in this
Section 11.

 

12.Nature of Employment. Your employment with the Company is on an “at-will”
basis, meaning that either you or the Company may terminate the employment
relationship at any time, for any reason, with or without cause and with or
without notice, subject to the severance provisions set forth in the Executive
Severance Agreement. In addition, this Offer Letter sets out the initial terms
of your employment with the Company, which shall be valid and binding upon you
and the Company, but is not intended to create an ongoing contract of employment
for any specific duration between you and the Company.

 

13.Company Policies. As a Company employee, you will be expected to comply with
and be bound by the operating policies, procedures, practices and rules and
regulations of the Company. You will also be expected to sign and comply with
our Code of Ethics and our Insider Trading Policy. You also agree that, during
the term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company.

 

14.Governing Law. This Offer Letter and all actions taken relating hereto shall
be governed as to validity, construction, interpretation and administration by
the laws of the State of Indiana and applicable federal law, without regard to
the choice of law provisions thereof.

 

15.Arbitration. Any dispute that may arise between the Company and you,
including but not limited to this Offer Letter, shall be settled by binding
arbitration in accordance with the Employment Arbitration Rules of the American
Arbitration Association and judgment on the award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. Any and all such
arbitrations shall take place in Evansville, Indiana.

 

16.Indemnification and Directors’ and Officers’ Liability Insurance. The Company
shall indemnify you for your acts and omissions as a director and officer of the
Company to the maximum extent permitted under the laws of the state of
incorporation of the Company. During the term of your employment and for three
years following your termination of service, the Company will use its
commercially reasonable efforts to maintain directors’ and officers’ liability
insurance that will cover you for your acts and omissions taken or made during
the time that you serve in such capacity or capacities; provided, however, that
Escalade may substitute for its existing policy a policy of at least the same
coverage and amounts containing terms and conditions which are not less
advantageous than Escalade’s existing policy and that in no event shall Escalade
be required to expend in any one year an amount in excess of 125% of the annual
premiums currently paid by Escalade for such insurance.

 



 4 

 

 

17.Acceptance of Offer Letter. To indicate your acceptance of this Offer Letter,
please sign and date this letter in the space provided below and return it to
the Company no later than March 31, 2020. A duplicate original is enclosed for
your records. This Offer Letter sets forth the initial terms of your employment
with the Company and supersedes any prior representations or agreements, whether
written or oral. This letter may not be modified or amended except by a written
agreement, signed by the Chairman of the Compensation Committee and by you.

 

This Offer Letter is also conditioned upon you passing a background and
reference check which includes credit and court records, and passing a physical
exam which includes drug testing, the results of which are acceptable to
Escalade. Upon commencement of employment, it will also be necessary for you to
furnish I-9 proof of U.S. employment eligibility.

 

We hope that you find the aforementioned terms for this position acceptable and
we enthusiastically look forward to working with you in your new role at
Escalade.

 

 

 

[Signatures on next page]

 

 5 

 

 

Sincerely,

  

ESCALADE, INCORPORATED               By: /s/EDWARD E. WILLIAMS   Name: Edward E.
Williams   Title: Compensation Committee Chairman And Director     

  

 

Accepted and agreed to as of March 30, 2020.

 

/s/SCOTT SINCERBEAUX   Scott Sincerbeaux  

 

  

 

 

 

[Signature Page to Offer Letter]

 

 6 

 

 

EXHIBIT A

 

Executive Severance Agreement

 

See attached.

  

 

[Incorporated by reference from Exhibit 10.2 to the Form 8-K to which this
Exhibit 10.1 is attached.]

 



 A-1 

